 

CINCINNATI FINANCIAL CORPORATION

P.O. BOX 145496

CINCINNATI, OH 45250-5496

513-870-2696

 

INCENTIVE STOCK OPTION AGREEMENT

 

PART I – AWARD INFORMATION

 

Participant Name:   Plan:       Grant Date:   Expiration Date:       Grant
Amount:   Vesting Schedule:

 

Grant Type:

 

Exercise Price Per Share:

 

CINCINNATI FINANCIAL CORPORATION (the "Company") hereby grants to the associate
identified above (the "Participant") an Incentive Stock Option (the "Award")
under the Company's 2012 Stock Compensation Plan (the "Plan") with respect to
the number of shares of the Company's Common Stock (the "Shares") specified
under Part I-Award Information ("Award Information") above, all in accordance
with and subject to the provisions set forth in Part II-Terms and Conditions.

 

THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS INCENTIVE STOCK OPTION
AGREEMENT AND THE PLAN.

 

By accepting this Award, the Participant acknowledges the receipt of a copy of
this Incentive Stock Option Agreement (including Part II-Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.

 

IN WITNESS WHEREOF, this Incentive Stock Option Agreement has been duly executed
as of the Grant Date specified above.

 

  CINCINNATI FINANCIAL CORPORATION         By: /S/ Steven J. Johnston, FCAS,
MAAA, CFA, CERA     President and Chief Executive Officer

 

1

 

 

PART II – TERMS AND CONDITIONS

 

1.          Incentive Stock Option. The Company hereby grants to the Participant
the right and option to purchase the Shares when and as the Award vests (becomes
exercisable) for an exercise price per Share payable by the Participant as
specified in Part I-Award Information of this Incentive Stock Option Agreement.
This Award is intended to be qualified under and is subject to Section 422 of
the Internal Revenue Code.

 

2.          Exercise of Award. The participant may exercise this Award, to the
extent it has vested, by giving written notice to the Company that specifies the
number of whole Shares to be purchased (which may not be less than 25, or the
remaining option shares outstanding if less than 25), accompanied by payment in
full of the applicable exercise price. The payment shall be in cash. The
exercise of this Award shall only be effective if the notice to exercise and
payment of the exercise price is actually received by the Company while the
Award is exercisable as specified in this Agreement. Upon receipt of such
written notice and payment, Shares in the amount exercised by the Participant
will be issued to the Participant and will be evidenced by a stock certificate
or by a book entry account maintained by the Company’s Shareholder Services
department for the common stock. If for any reason (such as termination of
employment before the Company receives notice and payment in full of the
exercise price for reasons other than death, disability or normal retirement)
the Award exercise does not become effective, the Company shall refund the
amount remitted with the exercise notice in payment for the Shares. This Award
shall expire (cease to be exercisable) as of the close of business on the
Expiration Date specified in the Award Information which may not be later than
the tenth anniversary of the Grant Date specified in the Award Information (the
“Expiration Time”).

 

3.          Vesting. Subject to Sections 4 and 5 below, the Award shall vest
(become exercisable) in installments on the vesting dates set forth in the Award
Information (each, a “Vesting Date”), provided that the Participant remains
employed by the Company (or a subsidiary of the Company) during the entire
period ending on and including the relevant Vesting Date (each a “Restriction
Period”) commencing on the Grant Date set forth in the Award Information and
ending on the applicable Vesting Date.

 

4.          Participant Death, Disability or Retirement During Restriction
Period. In the event of the termination of the Participant’s employment with the
Company (and with all subsidiaries of the Company) prior to a Vesting Date due
to death, or disability, or upon the Participant reaching eligibility for normal
retirement, the Award shall become fully vested on the date of death,
disability, or normal retirement. In the case of vesting due to normal
retirement or disability, the Award shall remain exercisable until the earlier
of (i) the Expiration Time or (ii) 90 days after the date of normal retirement
or termination of employment due to disability. In the case of the Participant’s
death, the Award shall remain exercisable until the earlier of (x) six months
after the date of death or (y) the Expiration Time.

 

5.          Other Termination of Employment During Restriction Period. If the
Participant’s employment with the Company (and with all subsidiaries of the
Company) is terminated for any reason other than death, disability or normal
retirement, the remaining options granted in the Award, whether vested or
unvested, shall be forfeited.

 

6.          Shareholder Rights. The Participant shall not have the right to vote
any Shares or to receive any cash dividends payable with respect to any Shares,
or otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the exercise of the Award as provided in this Agreement.

 

2

 

 

7.          Transfer Restrictions. This Award is not transferable and may not be
assigned, hypothecated or otherwise pledged, except by designating a
beneficiary, or by will or the laws of descent and distribution, and shall not
be subject to execution, attachment or similar process. Upon any attempt to
effect any such disposition or upon the levy of any such process, the Award
shall immediately become null and void and shall be forfeited.

 

8.          Death of Participant. If the Award shall vest upon the death of the
Participant, the Award shall be registered in the name of (and shall be
exercisable by) the estate of the Participant, except that, if the Participant
has designated a beneficiary, the Shares shall be registered in the name of the
designated beneficiary.

 

9.          Other Terms and Provisions. The terms and provisions of the Plan (a
copy of which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means (i)
retirement from active employment with at least 35 years of continuous service
with the Company or its subsidiaries, or (ii) otherwise under a retirement plan
of or employment contract with the Company or any subsidiary on or after the
date specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Participant is at that time accruing
retirement benefits for his or her current service (or, in the absence of a
specified normal retirement age in the plan or contract, the age at which
retirement benefits under such plan or contract become payable without reduction
for early commencement and without any requirement of a particular period of
prior service). In any case in which either the meaning of “Normal Retirement”
is uncertain under the definition contained in the prior sentence or a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” a termination of the Participant’s employment shall be
treated as a ”Normal Retirement” under such circumstances as the Committee, in
its sole discretion, deems equivalent to retirement. In any case in which the
existence of a “Disability” is uncertain under the applicable definition and
procedures hereunder, a final and binding determination shall be made by the
Committee in its sole discretion.

 

3

